Citation Nr: 1402546	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an effective date earlier than March 30, 1998, for the award of a total disability rating based upon individual employability due to service-connected disabilities (TDIU).

2. Entitlement to an effective date earlier than March 30, 1998, for the award of Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1958 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2009, the Board granted the Veteran TDIU.  It also remanded 13 issues for further development.  In September 2009, the Veteran withdrew the remaining issues.  

The rating decision on appeal implemented the Board's grant of TDIU and granted Dependents' Educational Assistance, both effective March 30, 1998.  The Veteran submitted a Notice of Disagreement in October 2009, detailing his desire for an earlier effective date for both.

The Veteran did not request a Board hearing in his November 2010 VA Form 9.  However, he subsequently requested a hearing in a January 2011 statement.  A Board hearing was scheduled for January 2013 at the RO.  However, one day before the hearing, the Veteran's representative advised the RO that he would not be able to attend the hearing because the Veteran did not have transportation.

The hearing was rescheduled for August 2013.  However, one day before the hearing, the Veteran's representative advised the RO that he would not be able to attend the hearing because of a health condition.  The Veteran supplied a physician's note detailing his treatment for "severe sciatica."

Under 38 C.F.R. § 20.704(c) (2013), requests for rescheduling a hearing may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such requests must be in writing, must explain why a new hearing date is necessary, and must be filed with the VA office of the official who signed the notice of the original hearing date.  Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.

Even though the Veteran's request to reschedule the Board videoconference hearing was made only one day prior to the scheduled August 2013 hearing, the Board finds that the Veteran demonstrated good cause under 38 C.F.R. § 20.704(c), given the circumstances.  Thus, to afford the Veteran an opportunity to testify at a Board hearing as requested, this case will be returned to the RO to reschedule the Veteran for a videoconference Board hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.704 (2013).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Schedule the Veteran for a Board videoconference hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  

Due to the Veteran's health and transportation issues, please give the Veteran at least 90 days notice of his scheduled hearing.

After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


